DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding claim 1, the limitation “to provide containers with [an] oval section” (lines 2-3) is considered to be a statement regarding the material worked upon by the claimed oven. The courts have held that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required an oven capable of working a preform with an oval section.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 

Regarding claim 1, the limitations “a transfer system” (lines 4-5, 6) recite the generic placeholder “system” coupled with the functional language “transfer” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is a rotating plate on which two gripper assemblies are mounted. The grippers are operated by appropriate cams which cause, in synchronized and concerted manner, their rotation about a hinge axis (page 5, lines 14-24).
The limitations “a transport system” (lines 5-6, 8) recite the generic placeholder “system” coupled with the functional language “transport” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the only reference to a transport system is a transport systems that transfers preforms with no indication of any specific structure (page 5, lines 4-8).

Regarding claim 4, the limitation “an orientation member” (line 14) recites the generic placeholder “member” coupled with the functional language “orientation” without reciting sufficient structure, materials, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is a rod having a first end that is integral in rotation with the gripping finger and a second end which is fixed to a toothed wheel (page 9, lines 13-16).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities: No indefinite article is present before the limitations “over section” (line 3) and “median position” (line 16).  
Claim 2 is objected to because of the following informalities: No indefinite article is present before the limitation “median position” (line 21). 
Claim 3 is objected to because of the following informalities: No indefinite article is present before the limitation “median position” (line 8).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the limitations “a transport system” is interpreted under 35 USC 112(f), however, the specification does not set forth any structure associated with the transporting function. The limitation covers all ways of performing the function and does not indicate that the inventor had possession of the claimed invention as of the effective filing date. See MPEP § 2163.03 V. Claims 2-8 do not comply with the written description requirement by dependence.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “a transport system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification mentions the term “transport system” but does not disclose any corresponding structure (lines 5-6, 8). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-8 do not comply with the written description requirement by dependence.

Regarding claim 2, claim 1 requires “the mandrels configured to temporarily engage with the preforms”, while claim 2 requires “each of said mandrels comprises a toothed wheel integrally rotatable with the preform”. It is unclear how the mandrels can be configured to temporarily engage with the preforms while at the same time being integrally rotatable since the term “integral” requires a component to be “essential to completeness” (Merriam Webster Dictionary, page 2) and the mandrel is only engaged temporarily with the preform. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the mandrels configured to temporarily engage with the preforms.

Regarding claim 5, there is insufficient antecedent basis for the limitation “said slot” (line 25) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a slot.
There is insufficient antecedent basis for the limitation “said sliding guide” (line 25) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a sliding guide. Claims 6-8 are indefinite by dependence.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zacche (US 9,039,405).

Regarding claim 1, Zacche discloses a system for transferring preforms for use with an oven for blowing machines for preforms (abstract) in which preforms are fed to an oven by a distribution star (column 7, lines 34-44, figure 1, reference numeral 2), which is considered to meet the claim limitation of a transfer system of the preforms from an upstream transport system, from an input line (figure 1), which is considered to meet the claim limitation an upstream transport system. It is evident that the preforms could be oval shaped preforms since there is open space around the preform (figure 2A). The oven includes transport elements (column 3, lines 27-29, figure 1, reference numeral 8) in the form of a track (figure 2, reference numeral 11) on which a plurality of mandrels run (figure 1, reference numeral 12) on a path through the oven (column 3, lines 36-43). Handling elements at the end of the oven (column 3, lines 1-3, figure 1, reference numeral 3) remove the preforms from the transport elements (column 10, lines 1-11). The oven has multiple heating modules provided along the path (column 3, lines 30-35, figure 1, reference numeral 10). The path turns 

Regarding claim 2, Zacche discloses that each sliding support includes a vertical plate with two toothed wheels having coaxial toothed pinions rotatably associated with the vertical plate (figure 4, reference numeral 31) that moves along rack bars (figure 4, reference numeral 17) that mesh with the pinions (column 4, lines 46-59, figure 4, reference numeral 19). It is evident that the toothed wheels will rotate at least 180° during the passage around the curvilinear portion (figure 2, reference numeral 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zacche (US 9,039,405).

Regarding claim 3, Zacche discloses all the claim limitations as set forth above. Zacche additionally discloses that the toothed wheels travel along rack bands (figure 4, reference numerals 17a, 17b) having two racks on each rail with a slot between them (column 4, lines 46-59, figure 4, reference numeral 19). Zacche does not explicitly disclose the slot having a widened portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to slightly widen the slot at the claimed position. Rearrangement of parts  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 4, Zacche discloses all the claim limitations as set forth above. Zacche additionally discloses that the mandrel has a housing which contains a gripping finger (figure 3, reference numeral 37) having an engaging portion located on its surface (column 5, lines 20-31, figure 3, reference numeral 37’) and a stem that vertically positions the gripping finger along a vertical axis above and opposite the gripping finger (column 5, lines 32-40, figure 3, reference numeral 39). The mandrel has a toothed roller that rotates the gripping finger to allow even distribution of heat within the preform (column 9, lines 1-19, figure 10, reference numeral 202). Zacche does not explicitly disclose the toothed roller turning the gripping finger and stem in the same embodiment.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Zacche to have a rotatable gripping finger and stem. One would have been motivated to do so since Zacche discloses that rotating the mandrel allow an even distribution of heat within the preform.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zacche (US 9,039,405) as applied to claim 4 above, and further in view of Winzinger (US 9,393,732).
Regarding claim 5, modified Zacche teaches all the claim limitations as set forth above. Zacche additionally discloses that the toothed wheels travel along rack bands (figure 4, reference numerals 17a, 17b) having two racks on each rail with a slot between them (column 4, lines 46-59, figure 4, reference numeral 19). Modified Zacche does not explicitly teach a bearing supported on the toothed wheel.
Winzinger teaches an apparatus for heating plastics material preforms (abstract) in which a holding element of a preform has an upper stop to raise and lower the preform during manufacturing (column 9, lines 1-11, figure 4, reference numeral 54) by a guide roller located on the top of the holding element (column 10, lines 17-31, figure 9, reference numeral 98) above a toothed wheel (column 7, lines 59-67, figure 2, reference numeral 25). In different embodiments, the dipping movement of the holding member is provided by a guide roller located in a guide curve track (column 10, lines 4-16, reference numeral 92).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mandrel of modified Zacche with the top roller and guide curve of Winzinger. One would have been motivated to do so since Winzinger teaches a guide curve that allows a preform to be raised and lowered as it passes through the manufacturing process.

Regarding claim 6, modified Zacche teaches all the claim limitations as set forth above. It is evident that the diameter of the guide roller is smaller than the guide curve track since it would otherwise be unable to fit within the track. It is additionally evident that length of the rod of the mandrel is greater in length than the width of guide curve in an unwidened portion of Winzinger (figure 9). Winzinger additionally teaches that guide roller can be maneuvered by an upper stop only (column 9, lines 1-11). Modified Zacche does not explicitly teach a widened portion of the guide curve.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the guide curve have a widened portion. In re Japikse, 181 F.2d In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zacche (US 9,039,405) in view of Winzinger (US 9,393,732) as applied to claim 5 above, and further in view of Sokolow (US 3,947,243).

Regarding claim 7, modified Zacche teaches all the claim limitations as set forth above. Modified Zacche does not explicitly teach the rod having toothed sector.
Sokolow teaches an oven for heating tubular parisons having parison holders with teeth projecting out from the parison holder (figure 4, reference numeral 28) that are rotated by brush like bristles mounted along the side of the conveyor path (abstract) so that heat is applied uniformly to the parisons in the oven (column 1, lines 5-9). The parisons are rotated even at the end of the path (column 6, lines 55-68, column 7, lines 1-6).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the preform holders of modified Zacche with the teeth and bristles of Sokolow. One would have been motivated to do so since Sokolow teaches rotating preforms during heating to ensure even heating.

Regarding claim 8, Sokolow teaches that the bristles are arranged in individual tufts that are spaced apart by a distance related to the distance between the teeth of the toothed wheel so that they 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747